Citation Nr: 1047449	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-34 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than October 3, 
2007, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 3, 
2007, for the grant of service connection for hearing loss.

3.  Entitlement to an effective date earlier than October 3, 
2007, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1969.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for PTSD, hearing 
loss, and tinnitus, and assigned an effective date of October 3, 
2007.  

The Veteran requested a hearing before a Veteran's Law Judge in 
his November 2008 substantive appeal.  In December 2008, the 
Veteran indicated that he no longer wanted a hearing.  Therefore, 
the request for a hearing is deemed withdrawn, and the appeal is 
being processed accordingly.  38 C.F.R. § 20.704 (d) (2010).


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection 
for PTSD on May 18, 2000.  This claim was denied in an October 
2001 decision.  The Veteran did not appeal that decision.  

2.  The evidence shows that an application to reopen the claim to 
entitlement to service connection for PTSD was more likely than 
not first submitted to VA on December 5, 2006

3.  The evidence shows that a claim of entitlement to service 
connection for hearing loss was more likely than not first 
submitted to VA on December 5, 2006.

4.  The evidence shows that a claim of entitlement to service 
connection for tinnitus was more likely than not first submitted 
to VA on December 5, 2006.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of December 
5, 2006 for the grant of service connection for PTSD have been 
met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2010).

2.  The criteria for entitlement to an effective date of December 
5, 2006 for the grant of service connection for hearing loss have 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2010).

3.  The criteria for entitlement to an effective date of December 
5, 2006 for the grant of service connection for tinnitus have 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.


Legal Criteria

Applicable law and regulations concerning effective dates state 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance or a claim for increase will be 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. § 
3.400.

If based on receipt of new and material evidence, other than 
service department records, received after the final 
disallowance, the effective date will be the date of receipt of 
the new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q), (r) (2010).

Under VA regulations, a "claim-application" means a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid to 
any individual under the law administered by VA.  38 C.F.R. § 
3.151.  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2009); Norris v. West, 
12 Vet.  App. 413 (1999).

Analysis

A February 2008 rating decision granted service connection for 
PTSD, hearing loss, and tinnitus, and assigned an effective date 
of October 3, 2007.  The Veteran contends that he is entitled to 
an earlier effective date for the award of service connection.  
Specifically, the Veteran asserts that he filed a claim for 
service connection for PTSD, hearing loss, and tinnitus in 
December 2006.

Due to the similar evidence related to the claims, as well as the 
similar disposition of the issues, the Board will address them in 
a common discussion.

In this case, the initial claim for service connection for PTSD 
was received on May 18, 2000, more than a year after separation 
from service.  A claim for service connection for hearing loss 
and tinnitus was received on October 3, 2007, more than a year 
after separation from service.  

The Board notes that the May 2000 claim seeking service 
connection for PTSD was denied in an October 2001 rating 
decision, because a diagnosis of PTSD was not shown.  Subsequent 
to the final unappealed October 2001 rating decision, it was not 
until October 2007, more than one year later, that the RO 
received a statement again alleging entitlement to service 
connection for a PTSD.  Thus, in this case, it appears that 
October 3, 2007 is the date of receipt of the Veteran's new claim 
and could serve as a basis for the award of service connection 
for PTSD.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he 
statutory framework simply does not allow for the Board to reach 
back to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim."  In order for the Veteran to 
be awarded an effective date based on an earlier claim, he has to 
show CUE in the prior denial of the claim. Flash v. Brown, 8 Vet. 
App. 332, 340 (1995).  Moreover, there is no basis for a free-
standing earlier effective date claim from matters addressed in a 
final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

Because the current effective date of service connection was 
based upon the date his October 2007 application was received, 
the next question before the Board is whether there are any 
earlier, non-final, applications upon which an earlier effective 
date of service connection may be granted.  

The Veteran's contends that he had submitted a claim for service 
connection for PTSD, hearing loss, and tinnitus at an earlier 
time.  The Board notes that documentation in the claims file with 
a date of December 5, 2006 written on the pages, including A VA 
Form 21-4138, Statement in Support of Claim, reflect the 
Veteran's desire for service connection for PTSD, hearing loss, 
and tinnitus.  However, such documentation was date-stamped as 
received by the RO on October 3, 2007.  An effective date is 
determined based upon when the claim for benefits was received, 
and the date of receipt is determined by the date stamp on the 
form.  The file does not contain any claims date-stamped in 
December 2006.

The Veteran also asserts that he is entitled to an earlier 
effective date based on a  November 2008 VBA Fast Letter which 
indicates that an August 2008 VA Office of Inspector General 
audit of Veterans Benefits Administration RO mail processing 
uncovered 36 pieces of active mail and 93 other original 
documents in shred bins.  The type of active documents identified 
during the audits included applications for compensation and/or 
pension benefits, as well as documents which constituted informal 
claims.  As a result of the findings, the Secretary of VA ordered 
an immediate cessation of all shredding activities in ROs, 
effective October 14, 2008. A search of all shredded material on 
hand in field offices identified 474 documents requiring action 
or retention.  As a result, ROs were authorized to recognize a 
claimant's or representative's assertion that a claim had been 
previously submitted to VA during the 18-month window from April 
14, 2007 to October 14, 2008.  The effective date was to be 
established as though the claim was received on the date asserted 
by the claimant.  Effective dates earlier than April 14, 2007, 
may be established based upon receipt of credible evidence 
supporting the earlier date of document submission. See VBA Fast 
Letter 08-41 (Nov. 14, 2008).

After reviewing the record, the Board accepts as credible 
evidence the copy of the claim that the Veteran submitted to 
County of Riverside Department of Veterans' Services dated on 
December 5, 2006.  The Board further accepts the November 2008 
Senior Veterans Representative's statement that the Veteran's 
claim for entitlement to PTSD, hearing loss, and tinnitus was 
mailed from the Riverside County Veterans Service Office to the 
San Diego RO on December 5, 2007.  Therefore, December 5, 2006 is 
deemed the date of receipt of the service connection claim for 
effective date purposes.

Giving the Veteran the benefit of the doubt, an effective date of 
December 5, 2006, is appropriate; however, there is no basis for 
an award of service connection for PTSD, hearing loss, and 
tinnitus prior to that date.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to an earlier effective date of December 5, 2006, for 
the grant of service connection for PTSD, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an earlier effective date of December 5, 2006, for 
the grant of service connection for hearing loss, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an earlier effective date of December 5, 2006, for 
the grant of service connection for tinnitus, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


